         Case 1:19-cv-01796-PEC Document 182 Filed 03/25/20 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST



  AMAZON WEB SERVICES, INC.


                 Plaintiff,
                                                            Case No. 19-1796
          v.
                                                            Judge Patricia E. Campbell-Smith

  THE UNITED STATES,

                 Defendant,

  and

  MICROSOFT CORPORATION,

                 Intervenor-Defendant.


                    INTERVENOR-DEFENDANT’S RESPONSE TO
                 DEFENDANT’S MOTION FOR VOLUNTARY REMAND

        On March 12, 2020, Defendant the United States filed a motion for a voluntary remand.

See ECF No. 177. Defendant-Intervenor Microsoft Corporation respectfully submits this

response to confirm that it does not oppose Defendant’s motion.



 Dated: March 25, 2020                         Respectfully submitted,



 Of Counsel:                                   ROGERS JOSEPH O’DONNELL, P.C.

 LATHAM & WATKINS LLP
                                                By: /s/ Robert S. Metzger
 Kathryn H. Ruemmler                                  Robert S. Metzger (Attorney of Record)
 Abid R. Qureshi
 Roman Martinez                                       Jeffery M. Chiow
 Anne W. Robinson                                     Neil H. O’Donnell

                                               1
       Case 1:19-cv-01796-PEC Document 182 Filed 03/25/20 Page 2 of 2



Dean W. Baxtresser                         Lucas T. Hanback
Genevieve Hoffman                          Stephen L. Bacon
Riley Keenan                               Deborah N. Rodin
Margaret Upshaw                            Cassidy Kim
                                           Eleanor M. Ross
555 Eleventh Street, N.W., Suite 1000
Washington, D.C. 20004                     875 15th Street N.W., Suite 725
(202) 637-2200 (Telephone)                 Washington, D.C. 20005
(202) 637-2201 (Facsimile)                 (202) 777-8952 (Telephone)
                                           (202) 347-8429 (Facsimile)

                                           Attorneys for Intervenor-Defendant,
                                           Microsoft Corporation
